Citation Nr: 1309685	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  09-32 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for a back disorder, and if so, whether service connection should be granted.

2.  Entitlement to service connection for a bilateral foot disorder as secondary to a back disorder.

3.  Entitlement to service connection for a left leg disorder as secondary to a back disorder.

4.  Entitlement to service connection for erectile dysfunction as secondary to service-connected cervical spine spondylosis.

5.  Entitlement to service connection for numbness of the feet as secondary to a back disorder.

6.  Entitlement to service connection for a headache disorder as secondary to service-connected cervical spine spondylosis.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a bowel condition.

9.  Entitlement to service connection for a sleep disorder.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for nocturia.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Counsel


INTRODUCTION

The Veteran served in the Army National Guard of Mississippi and the Individual Ready Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Jackson, Mississippi, Regional Office (RO).  In a May 2008 rating decision, the RO, in relevant part, reopened the Veteran's claim for service connection for a low back disorder, but denied service connection for a low back disorder on the merits; and denied service connection for a bilateral foot disorder, erectile dysfunction, numbness of the feet, and a left leg disorder.  In a February 2010 rating decision, the RO denied service connection for headaches as secondary to service-connected cervical spondylosis.  

In November 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, and a transcript of the proceedings is of record.  

At the hearing, the Veteran submitted additional evidence in the form of lay statements and copies of medical treatment records.  He indicated during the hearing that he wished to waive RO consideration of this additional evidence.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.

The issues of entitlement to service connection for a back disorder, a bilateral foot disorder, a left leg disorder, erectile dysfunction, and numbness of the feet are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a back disorder was originally denied in September 2005 on the basis that there was no evidence of a currently diagnosed back condition for which compensation may be established.  The Veteran failed to initiate a timely appeal of this decision. 

2.  The additional evidence presented since the prior final decision relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously considered, and raises a reasonable possibility of substantiating the Veteran's previously denied claim for service connection for a back disorder.

3.  Medical evidence is at least in equipoise in showing that the Veteran's headache disorder is related to his service-connected cervical spine spondylosis.

4.  At his November 2012 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw his appeal of the issues of entitlement to service connection for hypertension, entitlement to service connection for a bowel condition, entitlement to service connection for a sleep disorder, entitlement to service connection for tinnitus, and entitlement to service connection for nocturia.


CONCLUSIONS OF LAW

1.  The prior RO decision of September 2005 denying entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §3.104 (2012).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  With resolution of reasonable doubt in favor of the Veteran, the criteria for service connection of a headache disorder, as secondary to cervical spondylosis, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).  

4.  The criteria for withdrawal of a Substantive Appeal of the claim of service connection for hypertension by the Veteran have been met.  38 U.S.C.A. § 7105(b), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).    

5.  The criteria for withdrawal of a Substantive Appeal of the claim of service connection for a bowel condition by the Veteran have been met.  38 U.S.C.A. § 7105(b), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).   

6.  The criteria for withdrawal of a Substantive Appeal of the claim of service connection for sleep disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).   

7.  The criteria for withdrawal of a Substantive Appeal of the claim of service connection for tinnitus by the Veteran have been met.  38 U.S.C.A. § 7105(b), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).   

8.  The criteria for withdrawal of a Substantive Appeal of the claim of service connection for nocturia by the Veteran have been met.  38 U.S.C.A. § 7105(b), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

With respect to the new and material evidence claim on appeal, the Board is reopening the Veteran's previously denied claim.   The Board also is granting the Veteran's claim for entitlement to service connection for headaches.  As the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).  An extended discussion of the duties to notify and assist with respect to these claims is thus unnecessary.

II.  New and Material Evidence

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The Veteran was initially denied service connection for a back condition in a September 2005 rating decision, which found that there was no currently diagnosed back condition for which compensation may be established.  In response to a notice of disagreement filed by the Veteran in October 2005, the RO issued a statement of the case in June 2006.  The Veteran failed to perfect an appeal of that decision by timely filing a substantive appeal (VA Form 9). 

At the time of this rating decision, the evidence of record consisted of the Veteran's service treatment records; an August 2005 statement from O. L. Hamblin, M.D.; and July 2005 and August 2005 lay statements by the Veteran.  These records showed that the Veteran was injured in August 1986, during a period of ACDUTRA, when a fire hose he was holding by himself was turned on suddenly and pushed him against a wall.  The Veteran was seen by Dr. Hamblin in September 1986 for diffuse muscle pain in the upper back and thoracic area.  The physician noted that the Veteran had had episodes of low back pain and thoracic pain over the past several years, but did not provide a diagnosis.  

The current appeal arises from a new October 2007 claim.  Evidence added to the record in connection with this claim includes an August 2007 VA magnetic resonance imaging (MRI) of the lumbar spine, which documents a diagnosis of degenerative disc disease with a mild herniated disc on the left side at L5-S1.  This evidence is new since it was not of record at the time of the final decision in 2005, and material as it suggests the presence of a chronic back condition post- service.  When considered with the evidence of an in-service injury, it raises a reasonable possibility of substantiating the claim for service connection for a back condition.  New and material evidence having been presented, the claim is reopened.  

III.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Service connection also may be established on a secondary basis for a disability, shown to be proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that the headaches he currently experiences are related to his service-connected cervical spine disorder.  

Historically, the evidence of record shows that the Veteran injured his cervical spine and complained of dizziness when he was knocked against a wall by a fire hose he was holding in August 1986.  Over the years, he experienced persistent cervical and thoracic pain.  Subsequently, in June 2006, the RO granted service connection for cervical spine spondylosis.  

Treatment records reflect that the Veteran complained of headaches on a few occasions in the 1980s and 1990s, including prior to his cervical spine injury in August 1986.  In December 2009, the Veteran was provided a VA examination related to ear diseases.  He reported at the time that his headaches had worsened since his in-service injury.  His headaches occurred in the frontal and occipital areas approximately three times a week.  The examiner stated that the Veteran's symptoms of headaches, dizziness, and nausea were not commonly seen in peripheral vestibular disorders.  He noted that, at one doctor's visit in September 2007, the Veteran's headaches were felt to be related to hypertension.  However, the headaches that the Veteran described that day seemed to be tension headaches that were related to stress and musculoskeletal in origin.  The examiner also stated that the Veteran's headaches could be musculoskeletal in origin or could be related to levels of analgesics, as the Veteran chronically required these for musculoskeletal pain.

A January 2010 VA addendum report noted that there was no evidence of a diagnosis of headaches, aside from a visit to the emergency room in 2007, when headaches were reported, though the Veteran has reported headache symptoms since.  This physician stated that, while muscular tension type headaches potentially could be associated with severe underlying cervical spine disease, the Veteran's cervical spine disease was rated as "mild" by previous examiners.  Furthermore, MRI findings were located in the lower cervical spine, which would more likely produce symptoms in the upper thorax rather than cranially.  Therefore, the physician concluded that the question of etiology of the Veteran's headaches could not be resolved without resorting to speculation.  However, the physician went on to indicate that the Veteran had other diagnoses that may contribute to headaches, including his service-connected psychiatric disorder, poor sleep, and chronic use of analgesia for his pain conditions.

In June 2010 and October 2011, the Veteran's private treating physician, J. Castillo, Jr., M.D., submitted statements indicating that the Veteran had recurrent occipital headaches that could be related to his spinal problems.  

In the instant case, the Board finds that the evidence of record concerning the relationship between the Veteran's headaches and service-connected cervical spine disability is, at best, in relative equipoise.  While the favorable private opinions were to the effect that the Veteran's cervical spine disability may be the cause of his headaches, the physician did not provide any discussion or analysis as to the basis for his conclusion.  Likewise, December 2009 and January 2010 VA opinions that the Veteran's headaches could be related to musculoskeletal pain, his depression, or chronic use of analgesics were equally inconclusive and speculative.  

However, given that the June 2010 and October 2011 statements were submitted by the Veteran's treating physician, who presumably is familiar with the Veteran's medical history and his symptoms, and has provided the Veteran treatment through the years, and given that the December 2009 and January 2010 VA examiners also indicated that the Veteran's headaches could be caused by the Veteran's use of analgesics to treat his cervical pain or by his service-connected psychiatric disorder, the evidence before the Board cannot be read as excluding any contributory effect.  As such, the Board considers the evidence in equipoise on the question of secondary service connection.  Therefore, resolving all reasonable doubt in the Veteran's favor, it is concluded that a basis upon which to establish service connection for a headache disorder as secondary to service-connected cervical spondylosis has been presented.

IV.  Dismissal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In this case, at his November 2012 videoconference hearing, the Veteran stated that he wished to withdraw his pending appeal of the issues of entitlement to service connection for hypertension, entitlement to service connection for a bowel condition, entitlement to service connection for a sleep disorder, entitlement to service connection for tinnitus, and entitlement to service connection for nocturia.

Thus, with regard to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues, and they are dismissed.  


ORDER

The Veteran's claim for service connection for a low back disorder is reopened, and to this extent only, the appeal is granted. 

Service connection for a headache disorder, as secondary to service-connected cervical spine spondylsosis, is granted.

The appeal regarding entitlement to service connection for hypertension is dismissed.  

The appeal regarding entitlement to service connection for a bowel condition is dismissed.

The appeal regarding entitlement to service connection for a sleep disorder is dismissed.

The appeal regarding entitlement to service connection for tinnitus is dismissed.

The appeal regarding entitlement to service connection for nocturia is dismissed.






REMAND

With respect to the claim of entitlement to service connection for a back disorder, the Veteran should be provided an examination to ascertain the likelihood his in-service injury caused, or is related to, his current chronic back condition.  

With regard to the issues of entitlement to service connection for a bilateral foot disorder, a left leg disorder, and numbness of the feet, an October 2011 VA medical opinion indicates these may be due to the Veteran's back disability.  Since the back disorder claim is being further developed, these additional issues must await the outcome of that back disorder claim.  

Regarding erectile dysfunction, clarification is needed as to whether the Veteran's his service-connected psychiatric disorder, including any medication for the condition, caused or aggravated his claimed erectile dysfunction, and whether his lumbar spine disorder caused or aggravated his erectile dysfunction.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify any places at which he received back treatment since his discharge from service, the record of which should be sought.

2.  Obtain any VA records of treatment for a back condition dated since May 2012.

3.  The RO/AMC should schedule the Veteran for a VA examination of his lumbar spine before an examiner with the appropriate expertise.  The examiner shall review the Veteran's claims file and medical history prior to examining him. 

After performing all necessary tests, the examiner should diagnose any current back condition found to be present, indicate whether it is effecting the Veteran's feet and legs in any way, and provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any such back condition is related to the injury the Veteran sustained in August 1986 when he was knocked back against a wall by a fire hose that was turned on.  

The examiner should provide a complete rationale for any opinion advanced.  If the examiner determines that an opinion cannot be provided without resorting to mere speculation, then the examiner should provide a reason why this is the case, and what facts or information is missing that prevent forming an opinion without resorting to speculation.  

3.  Return the Veteran's claims file to the VA examiner who conducted the May 2012 examination of the Veteran and request that the examiner prepare an addendum to his opinion that directly addresses whether it is at least as likely as not that the Veteran's erectile dysfunction is proximately due to, or aggravated at least in part by, his lumbar spine disability or by his service-connected psychiatric disorder, including any psychiatric medication he is taking.   

If the examiner is unavailable the matter should be referred to another for the requested opinion.  If it is determined that the requested opinion cannot be provided without another examination of the Veteran, that should be arranged.  A complete rationale for any opinion expressed should be provided.  

4.  Thereafter, the claims for service connection should be re-adjudicated.  If any remain adverse, the Veteran and should be provided a supplemental statement of the case and opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


